Exhibit 10.01
 
SETTLEMENT AGREEMENT
 
THIS SETTLEMENT AGREEMENT (the "Agreement") dated as of April 21, 2015 by and
among Ballantyne Strong, Inc., a Delaware corporation (the "Company") and
Fundamental Global Partners, LP, a Delaware limited partnership ("Partners"),
Fundamental Global Partners Master Fund, LP, a Cayman Islands limited
partnership ("Master Fund"), Fundamental Global Partners GP, LLC, a North
Carolina limited liability company ("GP"), FG Partners GP, LLC, a Florida
limited liability company ("FG GP"), and Fundamental Global Investors, LLC, a
North Carolina limited liability company ("Investors LLC" and, together with
Partners, Master Fund, GP and FG GP the "Investors" and each an "Investor").
 
RECITALS
 
A.           The Company has outstanding approximately 14,103,396 shares of
Common Stock (as defined below) as of March 16, 2015.
 
B.           The Company and each Investor (each a "Party") desire to enter into
this Agreement, which (i) grants to the Investors the right to have five of its
designees nominated for election to the Company's Board of Directors (the "Board
of Directors") at the Company’s Annual Meeting of Stockholders scheduled for
May 13, 2015 ("2015 Annual Meeting"), (ii) restricts certain purchases of the
Company's capital stock by the Investors and their respective Affiliates and
Associates and (iii) provides for certain other obligations and limitations on
the Investors and their respective Affiliates and Associates.
 
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound, hereby agrees as follows:
 
ARTICLE I
DEFINITIONS AND CONSTRUCTION
 
Section 1.1   Certain Definitions.  The capitalized terms used in the Agreement
will have the meanings specified in Exhibit A hereto.
 
Section 1.2   Interpretation and Construction of this Agreement.  The
definitions in Exhibit A hereto will apply equally to both the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun will include the corresponding masculine, feminine and neuter
forms.  The words "include," "includes" and "including" will be deemed to be
followed by the phrase "without limitation."  All references herein to Articles,
Sections and Schedules will be deemed to be references to Articles and Sections
of, and Schedules to, this Agreement unless the context will otherwise
require.  The headings of the Articles and Sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.  Unless the context will otherwise require
or provide, any reference to any agreement or other instrument or statute or
regulation is to such agreement, instrument, statute or regulation as amended
and supplemented from time to time (and, in the case of a statute or regulation,
to any successor provision).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Section 2.1   Representation and Warranties by the Investors.  Each of the
Investors hereby represents and warrants to the Company as follows:
 
(a)   Such Investor has all requisite power and authority to execute, deliver
and perform its respective obligations under this Agreement.  The execution,
delivery and performance of this Agreement by such Investor and the consummation
of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of such Investor.
 
(b)  This Agreement has been duly executed and delivered by such Investor and
constitutes a legal, valid and binding obligation of such Investor, enforceable
against such Investor in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors' rights generally or by general principles of equity.
 
(c)   No governmental consent, approval, authorization, license or clearance, or
filing or registration with any governmental or regulatory authority, is
required in order to permit such Investor to perform its respective obligations
under this Agreement, except for such as have been obtained.
 
(d)  The shares of Common Stock set forth on Schedule 2.1(d) attached hereto
represent all of the shares of capital stock of the Company, if any, which are
Beneficially Owned by such Investor on the date hereof.  Such shares are owned
free and clear of any charge, claim, equitable interest, lien, option, pledge,
security interest, right of first refusal, encumbrance or similar restriction.
 
Section 2.2   Representations and Warranties by the Company.  The Company
represents and warrants to the Investors as follows:
 
(a)   The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement.  The execution,
delivery and performance of this Agreement by the Company and the consummation
of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of the Company.
 
(b)   This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors' rights generally or by general principles of equity.
 
(c)   No governmental consent, approval, authorization, license or clearance, or
filing or registration with any governmental or regulatory authority, is
required in order to permit the Company to perform its obligations under this
Agreement, except for such as have been obtained.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE III
RESTRICTIONS ON ACQUISITION OF VOTING SECURITIES
BY EACH INVESTOR AND ITS AFFILIATES AND ASSOCIATES
 
Section 3.1   Acquisition Restrictions.  Subject to Section 3.2, each Investor
agrees that it will not, and will cause each of its respective Affiliates and
Associates not to, directly or indirectly, acquire, offer to acquire, or agree
to acquire, by purchase or otherwise, Beneficial Ownership of any shares of
Common Stock on and following the Effective Date, if as a result the shares of
Common Stock Beneficially Owned in the aggregate by all of the Investors and
their Affiliates and Associates would represent more than the twenty percent
(20%) of the outstanding shares of Common Stock at such time (“Percentage
Limitation”).
 
Section 3.2   Effect of Action by the Company.  The Investors will not be deemed
in violation of this Article III if the Beneficial Ownership of shares of Common
Stock by the Investors and their Affiliates and Associates exceeds the
Percentage Limitation solely as a result of an acquisition of shares of Common
Stock by the Company that, by reducing the number of outstanding shares of
Common Stock, increases the proportionate number of shares of Common Stock
Beneficially Owned by the Investors and their Affiliates and Associates.
 
Section 3.3   The Company's Rights Plan.  Promptly following the execution of
this Agreement, the Company will take such action as may be necessary to amend
the Rights Plan so that it will expire within five business days of the date
hereof without any consideration being paid to the holders of the rights
thereunder.
 
Section 3.4   Exceptions.  Section 3.1 shall not apply to any of the Excepted
Parties.  Section 3.1 shall no longer apply in the event that (a) one or more
Persons that do not currently have on file with the SEC a Schedule 13D or 13G
reporting Beneficial Ownership of 5% or more of the Common Stock file one or
more Schedules 13D and/or 13G with the SEC disclosing the Beneficial Ownership
of Common Stock in the aggregate equal to 20% or more of the outstanding shares
of Common Stock or (b) any Person that has previously reported Beneficial
Ownership of 5% or more of the Common Stock files a Schedule 13D and/or 13G with
the SEC disclosing the Beneficial Ownership of Common Stock along with its
Affiliates, Associates and “group” members in the aggregate equal to 20% or more
of the outstanding shares of Common Stock.  The Investors shall not be deemed to
be Affiliates or Associates with CWA Asset Management Group, LLC (doing business
as “Capital Wealth Advisors”), with respect to the Common Stock held in accounts
of its customers, or with respect to any such customers with respect to the
shares held in such accounts, and the Investors will not be deemed to
Beneficially Own any such shares, for any purpose under this Agreement.
 
ARTICLE IV
OTHER LIMITATIONS; QUORUM; DIRECTORS
 
Section 4.1   Covenants.  Within two (2) Business Days of the date of this
Agreement, the Investors will file, or cause to be filed on their behalf, with
the SEC (i) an amendment to their Schedule 14A terminating the proxy contest by
the Investors with the Company regarding the election of their nominees to the
Board of Directors at the 2015 Annual Meeting, and (ii) an amendment to their
Schedule 13D with respect to the Company disclosing the material contents of
this Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
In addition to the foregoing, and except as set forth in Section 4.2, the
Investors agree that they will not, and they will cause each of their Affiliates
and Associates not to, directly or indirectly, alone or in concert with others,
unless specifically permitted by a Supermajority Board Vote, take any of the
actions set forth below:
 
(a)   effect, seek, offer, propose (whether publicly  or otherwise) or cause or
participate in, or assist, encourage or seek to persuade, any other Person to
effect, seek, offer or propose (whether publicly or otherwise) or participate
in:
 
(i)   any acquisition of Beneficial Ownership of Common Stock or other equity
interests in the Company, provided that in the case of any of the Investors or
their Affiliates and Associates, such acquisition may be made to the extent they
would not result in a breach of Article III of this Agreement;
 
(ii)   any tender or exchange offer, merger, consolidation, share exchange or
business combination involving the Company or any material portion of its
business or any purchase of all or any substantial part of the assets of the
Company;
 
(iii)   any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any material portion of
its business or any substantial part of the assets of the Company; or
 
(iv)   other than solely in connection with the nomination or election at the
2015 Annual Meeting of no more than a total of five (5) Investor Directors to
the Board of Directors, any "solicitation" of "proxies" (as such terms are used
in the proxy rules of the SEC) with respect to the Company or any action
resulting in such Person becoming a "participant" in any "election contest" (as
such terms are used in the proxy rules of the SEC) with respect to the Company;
 
(b)   propose any matter for submission to a vote of shareholders of the
Company; provided that nothing in this Section 4.1(b) will restrict the manner
in which the Investor Directors may (i) vote on any matter submitted to the
Board of Directors, or (ii) participate in deliberations or discussions of the
Board of Directors (including making suggestions and raising issues to the Board
of Directors) in such director's capacity as a member of the Board of Directors
and in no other capacity;
 
(c)   grant any proxy with respect to any Voting Securities to any Person not
designated by the Company;
 
(d)   deposit any Voting Securities in a voting trust or subject any Voting
Securities to any arrangement, agreement or understanding with respect to the
Voting of such Voting Securities or other agreement having similar effect;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(e)   execute any written shareholder consent with respect to the Company;
 
(f)   take any other action to seek to affect the control of the management or
Board of Directors of the Company; provided that nothing in this Section 4.1(g)
will restrict the manner in which the Investor Directors may (i) vote on any
matter submitted to the Board of Directors, or (ii) participate in deliberations
or discussions of the Board of Directors (including making suggestions and
raising issues to the Board of Directors) in such director's capacity as a
member of the Board of Directors and in no other capacity;
 
(g)   initiate any litigation against the Company or any of its directors,
officers, employees or agents, except to enforce this Agreement;
 
(h)   call or seek to have called any special meeting of the shareholders of the
Company other than through participation as a director of the Company and with
prior approval by a Supermajority Board Vote or as required by Applicable Law;
 
(i)   request the Company or the Board of Directors, directly or indirectly, to
amend, waive or terminate any provision of this Agreement; or
 
(j)   enter into any discussions, negotiations, arrangements or understandings
with any Person other than the Company with respect to any of the foregoing, or
advise, assist, encourage or seek to persuade others to take any action with
respect to any of the foregoing.
 
Section 4.2  Exceptions to Covenants.  Notwithstanding any other provision of
this Agreement to the contrary, including the foregoing Section 4.1:
 
(a)   if any Party other than the Company, an Investor or its Affiliates or
Associates commences or otherwise undertakes any tender or exchange offer, an
Investor may commence a competing tender or exchange offer having terms at least
as favorable as those terms offered by such third party; and
 
(b)   if a Supermajority Board Vote approves a Control Transaction or directs
the officers, advisors or agents of the Company to find or negotiate with a
third party regarding a Control Transaction, then the provisions of this
Agreement will not be applicable until such time as a Supermajority Board Vote
approves the abandonment of such actions.
 
Section 4.3   Press Releases, Etc.
 
(a)   The Company and the Investors will promptly disclose the existence of this
Agreement after its execution pursuant to a press release substantially in the
form annexed hereto as Exhibit B; provided, however, that no Party will disclose
the existence of this Agreement until the press release is issued.
 
(b)   Unless required by Applicable Law, no Investor or any of its Affiliates or
Associates, may make any press release, public announcement or other
communication with respect to any of the matters described in Section 4.1
without approval by a Supermajority Board Vote.  Nothing in this Section 4.3
will permit any Investor or its Affiliates or Associates to take any action
which would otherwise violate any provision contained in Section 4.1.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 4.4   Voting of the Company’s Voting Securities.  Subject to Section 4.2
of this Agreement, each Investor and its Affiliates and Associates will vote its
shares of Common Stock at the 2015 Annual Meeting (a) for the election of the
directors set forth in Exhibits E and F hereto, and (b) against any item of
business raised at a meeting of the shareholders of the Company that has not
complied with the Company’s advance notice bylaw.
 
Section 4.5   Confidentiality.  In connection with discussions between the
Investors and their representatives and the Company and its representatives
regarding this Agreement, the Company or its representatives may disclose to any
Investor or its representatives information which is confidential to the
Company. Any such disclosure is subject to the confidentiality agreement entered
into between the Company and the Investors attached hereto as Exhibit C, which
continues in full force and effect.
 
Section 4.6   Quorum.  Each Investor will use reasonable efforts to ensure that
it will be present, and will use reasonable efforts to cause its Affiliates and
Associates owning Voting Securities to be present, in each case, in person or by
proxy, at all meetings of shareholders of the Company so that all Voting
Securities Beneficially Owned by each Investor and its Affiliates and Associates
will be counted for purposes of determining the presence of a quorum at such
meeting.
 
Section 4.7   Notice of Proposals Regarding Acquisition Transactions.  Each
Investor agrees that it will notify the Company promptly if any inquiries or
proposals which such Investor reasonably believes are of substance are received
by, any information is exchanged with respect to, or any negotiations or
substantive discussions are initiated or continued with, such Investor or, to
such Investor's knowledge, with any of its Affiliates or Associates regarding
any proposal involving (a) a sale of all or substantially all of the assets of
the Company, (b) a third-party tender offer, exchange offer or other purchase
offer for Voting Securities with a number of Votes in excess of five percent
(5%) of the Voting Power of the Company, or (c) a merger, consolidation or other
business combination involving the Company.
 
Section 4.8   Board Expansion, Election and Committees.
 
(a)   Pursuant to Article II, Section 1 of the Company's Bylaws, the Incumbent
Directors have unanimously expanded the size of the whole Board to nine
directors pursuant to the resolution attached hereto as Exhibit D.
 
(b)   The Incumbent Directors have unanimously nominated the election of the
Investor Directors and the Remaining Incumbent Directors at the 2015 Annual
Meeting.  The Incumbent Directors will not withdraw or rescind these
nominations, or change the number of director nominations being made by the
Company’s board, at any time prior to the 2015 Annual Meeting.  The Company will
hold the 2015 Annual Meeting as scheduled on May 13, 2015 and will not adjourn
or postpone the 2015 Annual Meeting.  The Company will not take any action to
reopen the period of time during which director nominations or other business
may be properly proposed by shareholders for the 2015 Annual Meeting under the
advance notice provisions contained in the Company’s by-laws.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)   In the case of any vacancy occurring with respect to the Remaining
Incumbent Directors serving on the Board of Directors, the vacancy will be
filled by a Supermajority Board Vote.  In the case of any vacancy occurring with
respect to the Investor Directors serving on the Board of Directors, the vacancy
may be filled only by the Investors, and the Board of Directors of the Company
will take all such action permitted by Applicable Law and applicable rules of
the New York Stock Exchange that is necessary to cause any designee appointed by
the Investors to fill such vacancy to be promptly appointed to the board.
 
(d)   The Investors will provide all information requested by the Company and
reasonably necessary for the Company to prepare the proxy statement in
accordance with the SEC's proxy rules in a timely and complete manner.
 
(e)   Following the 2015 Annual Meeting, at least two of the Remaining Incumbent
Directors shall be a member of each Committee of the Board of Directors, unless
any such director would not qualify under Applicable Law as a “disinterested
director” with respect to the matters that have been delegated by the Board of
Directors to the applicable Committee.
 
(f)   Between the date of this Agreement and through the date of the 2015 Annual
Meeting, the Company’s board of directors will not take any actions outside of
the normal course of business, including without limitation the declaration or
payment of any dividend, the approval or execution of any employment agreement,
compensation plan, severance arrangement, retention bonus arrangement, severance
arrangement or change in control arrangement, or the approval or execution of
any amendment to any equity plan or award or any employment agreement, plan or
arrangement.
 
(g)   The Company shall not take any action to avoid or seek to avoid the
observance or performance of any of the terms required to be observed or
performed by the Company under this Agreement, but shall at all times in good
faith take all actions that are necessary to carry out and perform all of the
provisions of this Agreement.
 
ARTICLE V
TERM AND TERMINATION
 
Section 5.1   Termination.  The provisions of this Agreement will terminate upon
the earlier of (i) final adjournment of the 2017 annual meeting of the Company's
shareholders or, (ii) adoption of a resolution by a Supermajority Board Vote
terminating this Agreement.  Any termination of this Agreement as provided
herein will be without prejudice to the rights of any Party arising out of the
breach by any other Party of any provision of this Agreement.
 
ARTICLE VI
MISCELLANEOUS
 
Section 6.1   Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the third (3rd)
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 6.1):
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Company:
Ballantyne Strong, Inc.
13710 FNB Parkway, Ste. 400
Omaha, Nebraska  68154
Attn:  Dave Anderson
E-mail: Dave.Anderson@btn-inc.com
 
with a copy to:
Stinson Leonard Street, LLP
1201 Walnut, Suite 2900
Kansas City, Missouri  64106
Attn:  John A. Granda, Esq.
Facsimile.:  (816) 412-1159
E-mail: John.Granda@stinsonleonard.com
 
The Investor:
Fundamental Global Investors, LLC
4201 Congress Street, Suite 140
Charlotte, North Carolina  28209
Attn:  D. Kyle Cerminara
E-mail:  kyle@fundamentalglobal.com
 
with a copy to:
Thompson Hine LLP
390 Key Center
127 Public Square
Cleveland, Ohio 44114
Attn:  Derek D. Bork
Facsimile: 216-566-5800
E-mail:  derek.bork@thompsonhine.com
 

Section 6.2   Assignment.  No Party will assign this Agreement or any rights,
interests or obligations hereunder, or delegate performance of any of its
obligations hereunder, without the prior written consent of each of the other
Parties, which in the case of the Company will require approval by a
Supermajority Board Vote.
 
Section 6.3   Entire Agreement.  This Agreement, including the Exhibits and
Schedule attached hereto, embodies the entire agreement and understanding of the
Parties in respect of the subject matter contained herein.  This Agreement,
including the Exhibits and Schedule attached hereto, supersedes all prior
agreements and understandings between the Parties with respect to such subject
matter.
 
Section 6.4   Waiver, Amendment, etc.  This Agreement may not be amended or
supplemented, and no waivers of or consents to departures from the provisions
hereof will be effective, unless set forth in a writing signed by, and delivered
to, all the Parties, which in the case of the Company will require approval by a
Supermajority Board Vote.  No failure or delay of any Party in exercising any
power or right under this Agreement will operate as a waiver thereof, nor will
any single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 6.5   Binding Agreement; No Third Party Beneficiaries.  This Agreement
will be binding upon and inure to the benefit of the Parties and their
successors and permitted assigns.  Nothing expressed or implied herein is
intended or will be construed to confer upon or to give to any third party any
rights or remedies by virtue hereof.
 
Section 6.6   Governing Law; Exclusive Jurisdiction; Service of Process.  This
Agreement will be governed by and construed in accordance with the internal laws
of the state of Delaware, without regard to conflicts of laws principles.  Each
of the parties hereto (a) submits to the exclusive jurisdiction of the federal
and/or state courts sitting in Delaware for purposes of all legal proceedings
with respect hereto, (b) irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum,
(c) irrevocably consents to service of process in such proceeding in the manner
provided for notices in Section 6.1, and (d) agrees that nothing in this
Agreement will affect the right of any Party to this Agreement to serve process
in any such proceeding in any other manner permitted by law.
 
Section 6.7   Severability.  The invalidity or unenforceability of any provision
hereof in any jurisdiction will not affect the validity or enforceability of the
remainder hereof in that jurisdiction or the validity or enforceability of this
Agreement, including that provision, in any other jurisdiction.  To the extent
permitted by Applicable Law, each Party waives any provision of Applicable Law
that renders any provision hereof prohibited or unenforceable in any
respect.  If any provision of this Agreement is held to be unenforceable for any
reason, it will be adjusted rather than voided, if possible, in order to achieve
the intent of the Parties to the extent possible.
 
Section 6.8   Counterparts.  This Agreement may be executed in one or more
counterparts each of which when so executed and delivered will be deemed an
original but all of which will constitute one and the same Agreement.
 
Section 6.9   Remedies.  Each of the Parties acknowledges and agrees that each
Party would suffer irreparable damage in the event that any of the provisions of
this Agreement was not performed in accordance with its specific terms or was
otherwise breached and that such damage may not be compensable in money
damages.  It is accordingly agreed that, in the event of a breach, violation or
threatened breach or violation of the terms this Agreement by any of the
Parties, each of the other Parties will be entitled to specific enforcement of,
and injunctive relief to prevent any breach, violation or further breach or
violation of, the terms hereof, in addition to any other remedy or relief
available at law or in equity.  In the event an action seeking injunctive relief
hereunder, no Party will be required to post bond.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company and each Investor have caused their respective
duly authorized officers to execute this Agreement as of the day and year first
above written.
 
 

 
BALLANTYNE STRONG, INC.
             
By:
/s/ Gary L. Cavey
   
Name: Gary L. Cavey
   
Title: President and CEO
     




 
FUNDAMENTAL GLOBAL PARTNERS, LP
             
By:
/s/ D. Kyle Cerminara
   
Name: D. Kyle Cerminara
   
Title: Partner and Manager
     




 
FUNDAMENTAL GLOBAL PARTNERS MASTER FUND, LP
             
By:
/s/ D. Kyle Cerminara
   
Name: D. Kyle Cerminara
   
Title: Manager
     




 
FUNDAMENTAL GLOBAL PARTNERS GP, LLC
             
By:
/s/ D. Kyle Cerminara
   
Name: D. Kyle Cerminara
   
Title: Partner and Manager
     




 
FG PARTNERS GP, LLC
             
By:
/s/ D. Kyle Cerminara
   
Name: D. Kyle Cerminara
   
Title: Manager
     

 

 
FUNDAMENTAL GLOBAL INVESTORS, LLC
             
By:
/s/ D. Kyle Cerminara
   
Name: D. Kyle Cerminara
   
Title: CEO, Partner and Manager
     





 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


SCHEDULE 2.1(d)


694,925 shares of Common Stock held by Fundamental Global Partners, LP
1,290,823 shares of Common Stock held by Fundamental Global Partners Master
Fund, LP.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A


 
DEFINITION OF TERMS
 
The following terms have the meanings specified below:
 
"Affiliate" has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act.
 
"Applicable Law" means all applicable provisions of all (a) constitutions,
treaties, statutes, laws (including common law), rules, regulations, ordinances
or codes of any Governmental Authority, and (b) orders, decisions, injunctions,
judgments, awards and decrees of any Governmental Authority.
 
"Associate" has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations of the Exchange Act.
 
"Beneficial Owner".  A Person shall be deemed the "Beneficial Owner" of, and to
have “beneficial ownership” of, and shall be deemed to “beneficially own," any
securities as to which such Person or any of such Person’s Affiliates or
Associates is or may be deemed to be the beneficial owner, directly or
indirectly, pursuant to Rules 13d-3 of the General Rules and Regulations under
the Exchange Act, as such Rules are in effect on the date of this Agreement.
 
"Business Day" means a day other than a Saturday, a Sunday, a day on which
banking institutions in the States of New York or Missouri are authorized or
obligated by law or required by executive order to be closed, or a day on which
the New York Stock Exchange is closed.
 
"Common Stock" means the common stock of the Company.
 
"Control Transaction" means an agreement by the Company to be a party to (a) any
consolidation or merger, other than a merger or consolidation in which the
holders of the Company's Common Stock (exclusive of the Investors and their
Affiliates and Associates) immediately prior to such merger or consolidation
Beneficially Own a majority of the common stock of the surviving corporation
immediately after such merger or consolidation or (b) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, the assets of the Company.
 
“Excepted Parties” means (a) CWA Asset Management Group, LLC (doing business as
“Capital Wealth Advisors”), with respect to the Common Stock held in accounts of
its customers, and any such customers with respect to the shares held in such
accounts, (b) any investor in any of Fundamental Global Partners, LP or
Fundamental Global Partners Master Fund, LP and such investor’s Affiliates,
Associates and Beneficial Owners, and (c) any Person that has at any time served
as a director or officer of the Company, with respect to equity awards granted
to them by the Company and Common Stock acquired by them consistent with the
Company’s Stock Ownership Guidelines for Directors and Officers.
 
"Effective Date" means the date on which the Rights Plan has been terminated.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
"Governmental Authority" means any federal, state, local or political
subdivision, governmental or administrative body, instrumentality, department or
agency or any court, administrative hearing body, arbitration tribunal,
commission or other similar dispute resolution panel or body, and any other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of a government.
 
"Group" means any group within the meaning of Section 13(d)(3) of the Exchange
Act, and Rule 13d-5(b) thereunder, in each case as in effect on the date hereof.
 
"Incumbent Directors" means those individuals who, as of the date hereof,
constitute the Board of Directors; provided, however, that any individual who
becomes a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the Incumbent Directors then serving on the Board of Directors will
be considered as though such individual were an Incumbent Director, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest  or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board of Directors.  For the avoidance of doubt, any
Investor Director will not be an Incumbent Director.
 
"Investor Directors" means the directors listed on Exhibit E hereto, and any
successors of such individual as set forth in Section 4.8(c).
 
"Percentage Limitation" has the meaning set forth in Section 3.1 of the
Agreement.
 
"Person" means an individual, a partnership, an association, a joint venture, a
corporation, a limited liability company, a business, a trust, any entity
organized under Applicable Law, an unincorporated organization or any
Governmental Authority.
 
"Rights Plan" means the Rights Agreement dated as of November 5, 2014 between
the Company and Computershare, Inc., as rights agent.
 
“Remaining Incumbent Directors” means those Incumbent Directors listed on
Exhibit F hereto that have been nominated by a majority of the Incumbent
Directors for election to the Company’s Board of Directors at the 2015 Annual
Meeting and their replacements appointed pursuant to Section 4.8(c).
 
"SEC" means the Securities and Exchange Commission.
 
"Supermajority Board Vote" means the affirmative vote of at least six of the
nine members constituting the full Board of Directors, of which at least two of
whom must be Remaining Incumbent Directors.
 
"Vote" means, as to any entity, the ability to cast a vote at a shareholders' or
comparable meeting of such entity with respect to the election of directors or
other members of such entity's governing body.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
"Voting Power" means the aggregate number of Votes of the Company outstanding as
at such date.
 
"Voting Securities" means the Common Stock and any other securities of the
Company having the right to Vote.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


EXHIBIT E
 
NAMES OF INVESTOR DIRECTORS
 
D. Kyle Cerminara
William J. Gerber
Charles T. Lanktree
Robert J. Marino
Robert J. Roschman
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT F
 
NAMES OF REMAINING INCUMBENT DIRECTORS
 
Samuel C. Freitag
James C. Shay
Marc E. LeBaron
Gary L. Cavey